Citation Nr: 0606930	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a balance condition, 
including as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 to November 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2005, the Board remanded this case for additional 
development, which subsequently was accomplished. Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1. The competent medical evidence does not show that the 
veteran's balance problem developed during active service or 
within one year of separation from service.  

2. The competent medical evidence of record does not show 
that the veteran's balance condition is due to the service-
connected left ear otitis media or hearing loss disorder.


CONCLUSIONS OF LAW

1. A balance condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.304 (2005).

2. A balance condition is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.310(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received the appropriate 
notice prior to the initial unfavorable agency decision in 
July 2001.  The RO provided the veteran letter notice to his 
claim for secondary service connection in a letters dated May 
2001, July 2004, and February 2005, which informed him that 
he could provide evidence or location of such and requested 
that he provide any evidence in his possession.  
Additionally, a February 2003 statement of the case (SOC), 
and supplemental statements of the case (SSOC's), dated June 
2004 and November 2005 provided the veteran with a summary of 
the evidence, the applicable law and regulations and a 
discussion of the facts of the case.  The letters, the SOC, 
and the SSOC's specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Veteran's Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send records pertinent to his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran has had two VA examinations for the balance 
condition.  There are also treatment records from the VA 
North Texas Health Care System associated with the claims 
file.  Thus, it does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

The RO granted service connection for the left ear otitis 
media in a July 1964 rating decision.  The veteran is also 
service connected for hearing loss in the left ear.  The 
veteran states that his current balance condition is 
secondary to his service-connected left ear otitis media.  
The veteran claims that since 1945 when a shell exploded 
causing damage to his ears, he staggers and has trouble 
walking straight.   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service connection can also be granted on a secondary basis. 
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).

Initially, the Board notes that the veteran does not claim 
that the current balance condition is directly related to 
service, but secondary to the service-connected left ear 
otitis media.  Furthermore, the veteran has restricted his 
appeal to the issue of secondary service connection.  
However, as the RO adjudicated this claim as both direct and 
secondary service connection, the Board will discuss direct 
service and secondary service connection for the balance 
condition..  

The evidence shows that the veteran currently has a balance 
condition.  December 2002 and March 2005 VA examinations and 
treatment records from the VA North Texas Health Care System 
show that the veteran has trouble with walking and balance; 
he experiences dizziness and in August 2000, requested a cane 
for walking.  

Initially, the Board notes that the absence of complaints, 
findings, or a history of a balance condition in the service 
medical records, including the reports of entrance and 
separation.  There is also no evidence of a balance condition 
in the post-service year.  Thus, direct service connection 
for the balance condition is not warranted.  

There is also no medical evidence linking the present balance 
condition to the left ear otitis media, service connection as 
secondary to the left ear otitis media is not warranted.  
Treatment records from the VA North Texas Health Care System 
show that the veteran has had continuous balance problems 
such as a staggering gait, dizziness, and an inability to 
walk straight.  However, in June 2000, a physician stated 
that the external auditory meatus and canal TM were 
bilaterally normal, with no perforation.  After an MRI, in 
March 2001 a physician found no masses or abnormal signal 
identified with the internal auditory canals or 
cerebellopontine angle.  The brain parenchyma was 
unremarkable and there was no intracranial hemorrhage.  As of 
August 2000, treatment records indicate that the veteran 
enjoyed riding his motorcycle.

In a December 2002 VA examination, the veteran stated that he 
had only been experiencing balance problems for the past four 
to five years, and that six months prior to the exam, he was 
riding a motorcycle.  The examiner noted that the veteran had 
good balance while walking, and demonstrated a straight gait.  
A Romberg test was negative.  The examiner opined that since 
the veteran's balance problem only presented in the past four 
to five years, it was not related to the veteran's hearing 
loss disorder.  He further noted that balance problems were 
common in the veteran's age group, and were most likely due 
to circulation or vascular problems. 

At the veteran's March 2005 VA examination, the examiner 
stated that there was no evidence of otitis media in either 
ear, as both tympanic membranes were normal and there was no 
evidence of eustachian tube dysfunction.  The examiner noted 
the presence of left ear otitis media in service; however, 
since there was no current evidence of the condition on 
examination, the examiner opined that the balance condition 
was less likely than not related to the service-connected 
condition.   
 
Thus, there is no medical evidence from the VA North Texas 
Health Care System or the VA examinations showing a causal 
relationship between the service-connected left ear otitis 
media and the veteran's balance problem.  The March 2005 VA 
examiner specifically stated that there was no connection 
between the service-connected condition and the veteran's 
current balance problem.    

Although the veteran has asserted that his balance condition 
is related to his service-connected left ear otitis media, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which does not show a relationship 
between the veteran's balance condition and his service-
connected left ear otitis media or hearing disorder.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

In sum, the preponderance of the evidence is against the 
claim of service connection for a balance condition, to 
include as secondary to a service-connected disability; and 
the claim must be denied.  In making this decision, the Board 
has considered the benefit-of-the-doubt-doctrine; however, as 
the evidence is not equally balanced, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a balance condition, 
including as secondary to a service-connected disability, to 
include otitis medial of the left ear or any hearing loss 
disorder, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


